United States Court of Appeals
                     For the First Circuit


No. 03-1888

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                        MARCEL HENDERSON,

                      Defendant, Appellant.


                             ERRATA


     The panel opinion that issued on September 8, 2006 is amended
as follows:

     On page 28, line 17, the sentence "This argument is
misleading." should be deleted, and the word "However," should be
inserted before "the district court knew that Oliveira . . ."